Exhibit 10.33

LIMITED RECOURSE GUARANTY
THIS LIMITED RECOURSE GUARANTY (“Guaranty”) is made as of this 7th day of
August, 2015, by American Finance Trust, Inc., a Maryland corporation, having an
address at 106 York Road, Jenkintown, Pennsylvania 19046 (the “Guarantor”), in
favor of BARCLAYS BANK PLC, having an address at 745 Seventh Avenue, New York,
New York 10019 (“Barclays”), COLUMN FINANCIAL, INC., having an address at 11
Madison Avenue, New York, New York 10010 (“Column”), and UBS REAL ESTATE
SECURITIES INC., having an address at 1285 Avenue of the Americas, New York, New
York 10019 (“UBS”; together with Barclays, Column and each of their respective
successors, transferees and/or assigns, collectively, the “Lender”).
RECITALS:
A.Lender and each of the entities listed on Schedule I attached hereto
(individually or collectively, as the context may require, “Borrower”) have
entered into a certain Loan Agreement (as it may hereafter be modified,
supplemented, extended, or renewed and in effect from time to time, the “Loan
Agreement”), which Loan Agreement sets forth the terms and conditions of a loan
(said loan, together with all advances which may hereafter be made pursuant to
the Loan Agreement, being referred to herein as the “Loan”) to Borrower secured
by certain Properties as defined and more particularly described in the Loan
Agreement.


B.Guarantor is an Affiliate of Borrower and will receive direct or indirect
benefit from Lender’s making of the Loan to Borrower.


C.The Loan is evidenced by those certain promissory notes executed by Borrower
and payable to the order of each Lender (collectively, as each may hereafter be
renewed, extended, supplemented, increased or modified and in effect from time
to time, and all other notes given in substitution therefor, or in modification,
renewal, or extension thereof, in whole or in part, the “Note”).


D.Any capitalized term used and not defined in this Guaranty shall have the
meaning given to such term in the Loan Agreement. This Guaranty is one of the
Loan Documents described in the Loan Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, and as a material inducement to Lender to extend
credit to Borrower, Guarantor hereby guarantees to Lender the prompt and full
payment and performance of the Guaranteed Recourse Obligations of Borrower
(defined below), this Guaranty being upon the following terms and conditions:
1.Guaranteed Recourse Obligations of Borrower. Guarantor hereby unconditionally
and irrevocably guarantees to Lender the punctual payment when due, and not
merely the collectability, whether by lapse of time, by acceleration of
maturity, or otherwise, the payment of the Guaranteed Recourse Obligations of
Borrower (hereinafter defined). As used herein, the term “Guaranteed Recourse
Obligations of Borrower” shall mean all obligations and liabilities of Borrower
for which Borrower shall be personally liable under and pursuant to Article 13
of the Loan Agreement.


2.Certain Agreements and Waivers by Guarantor.


(a)Guarantor hereby agrees that each of the following shall constitute Events of
Default hereunder (i) the occurrence of a default by Guarantor in payment of the
Guaranteed Recourse Obligations of Borrower,




--------------------------------------------------------------------------------



or any part thereof, when such indebtedness becomes due, which default continues
for five (5) Business Days following notice thereof to Guarantor and (ii) the
dissolution, bankruptcy and/or insolvency of any Guarantor.


(b)Upon the occurrence of any Event of Default hereunder, the Guaranteed
Recourse Obligations of Borrower, for purposes of this Guaranty, shall be deemed
immediately due and payable at the election of Lender, provided the same are due
and payable under the Loan Agreement. Guarantor shall, on demand, pay the
Guaranteed Recourse Obligations of Borrower to Lender as and when they become
due. It shall not be necessary for Lender, in order to enforce such payment,
first to (i) institute suit or pursue or exhaust any rights or remedies against
Borrower or others liable for the Debt, (ii) enforce any rights against any
security that shall ever have been given to secure the Debt, (iii) join Borrower
or any others liable for the payment or performance of the Guaranteed Recourse
Obligations of Borrower or any part thereof in any action to enforce this
Guaranty and/or (iv) resort to any other means of obtaining payment or
performance of the Guaranteed Recourse Obligations of Borrower.


(c)Suit may be brought or demand may be made against all parties who have signed
this Guaranty or any other guaranty covering all or any part of the Guaranteed
Recourse Obligations of Borrower, or against any one or more of them, separately
or together, without impairing the rights of Lender against any party hereto.


(d)In the event any payment by Borrower or any other Person on account of the
Guaranteed Recourse Obligations of Borrower to Lender is held to constitute a
preference, fraudulent transfer or other voidable payment under any bankruptcy,
insolvency or similar law, or if for any other reason Lender is required to
refund such payment or pay the amount thereof to Borrower or such other party,
such payment by Borrower or such other party to Lender shall not constitute a
release of Guarantor from any liability hereunder and this Guaranty shall
continue to be effective or shall be reinstated (notwithstanding any prior
release, surrender or discharge by Lender of this Guaranty or of Guarantor), as
the case may be, with respect to, and this Guaranty shall apply to, any and all
amounts so refunded by Lender or paid by Lender to Borrower or such other Person
(which amounts shall constitute part of the Guaranteed Recourse Obligations of
Borrower), and any interest paid by Lender and any reasonable attorneys’ fees,
costs and expenses paid or incurred by Lender in connection with any such event.
If acceleration of the time for payment of any amount payable by Borrower under
any Loan Document is stayed or delayed by any law or tribunal, any amounts due
and payable hereunder shall nonetheless be payable by Guarantor on demand by
Lender.


3.Subordination. If, for any reason whatsoever, Borrower is now or hereafter
becomes indebted to Guarantor:


(a)such indebtedness and all interest thereon and all liens, security interests
and rights now or hereafter existing with respect to property of Borrower
securing same shall, at all times, be subordinate in all respects to the
Guaranteed Recourse Obligations of Borrower and to all liens, security interests
and rights now or hereafter existing to secure the Guaranteed Recourse
Obligations of Borrower;


(b)Guarantor shall not be entitled to enforce or receive payment, directly or
indirectly, of any such indebtedness of Borrower to Guarantor until the
Guaranteed Recourse Obligations of Borrower have been fully and finally paid and
performed;


(c)Guarantor hereby assigns and grants to Lender a security interest in all such
indebtedness (not including distributions) and security therefor, if any, of
Borrower to Guarantor in violation of the Loan Documents now existing or
hereafter arising including any payments pursuant to debtor relief or insolvency
proceedings referred to below. In the event of receivership, bankruptcy,
reorganization, arrangement or other




--------------------------------------------------------------------------------



debtor relief or insolvency proceedings involving Borrower as debtor, Lender
shall have the right to prove its claim in any such proceeding so as to
establish its rights hereunder and shall have the right to receive directly from
the receiver, trustee or other custodian (whether or not an Event of Default
shall have occurred or be continuing under any of the Loan Documents), payments
that are payable upon such indebtedness of Borrower to Guarantor now existing or
hereafter arising in violation of the Loan Documents, and to have all benefits
of any security therefor, until the Guaranteed Recourse Obligations of Borrower
have been fully and finally paid and performed. If, notwithstanding the
foregoing provisions, Guarantor should receive any payment that is prohibited as
provided above in this Section, Guarantor shall pay the same to Lender
immediately, Guarantor hereby agreeing that it shall receive the payment in
trust for Lender and shall have absolutely no dominion over the same except to
pay it immediately to Lender; and


(d)Guarantor shall promptly upon request of Lender from time to time execute
such documents and perform such acts as Lender may reasonably require to
evidence and perfect its interest and to permit or facilitate exercise of its
rights under this Section.


4.Other Liability of Guarantor or Borrower. If Guarantor is or becomes liable,
by endorsement or otherwise, for any indebtedness owing by Borrower to Lender
other than under this Guaranty, such liability shall not be in any manner
impaired or affected hereby, and the rights of Lender hereunder shall be
cumulative of any and all other rights that Lender may have against Guarantor.


5.Assignment by Lender. This Guaranty is for the benefit of Lender and Lender’s
successors and assigns, and in the event of an assignment by Lender of the
Guaranteed Recourse Obligations of Borrower, or any part thereof, the rights and
benefits hereunder, to the extent applicable to the Guaranteed Recourse
Obligations of Borrower so assigned, may be transferred with such Guaranteed
Recourse Obligations of Borrower. Guarantor waives notice of any transfer or
assignment of the Guaranteed Recourse Obligations of Borrower, or any part
thereof, and agrees that failure to give notice will not affect the liabilities
of Guarantor hereunder.


6.Binding Effect. This Guaranty is binding not only on Guarantor, but also on
Guarantor’s heirs, personal representatives, successors and assigns. Upon the
death of Guarantor, if Guarantor is a natural person, this Guaranty shall
continue against Guarantor’s estate as to all of the Guaranteed Recourse
Obligations of Borrower, including that portion incurred or arising after the
death of Guarantor and shall be provable in full against Guarantor’s estate,
whether or not the Guaranteed Recourse Obligations of Borrower are then due and
payable. If this Guaranty is signed by more than one Person, then all of the
obligations of Guarantor arising hereunder shall be jointly and severally
binding on each of the undersigned, and their respective heirs, personal
representatives, successors and assigns, and the term “Guarantor” shall mean all
of such Persons and each of them individually. Without limitation of any other
term, provision or waiver contained herein, Guarantor hereby acknowledges and
agrees that it has been furnished true, complete and correct copies of the Loan
Documents and has reviewed the terms and provisions thereof (including, without
limitation, the Guaranteed Recourse Obligations of Borrower).


7.Nature of Guaranty. Guarantor hereby acknowledges and agrees that this
Guaranty (a) is a guaranty of payment and not only of collection and that
Guarantor is liable hereunder as a primary obligor, (b) subject to Section 27
hereof, shall only be deemed discharged after the indefeasible satisfaction in
full of the Guaranteed Recourse Obligations of Borrower and the Debt, (c) shall
not, except in accordance with Section 27 hereof, be reduced, released,
discharged, satisfied or otherwise impacted in connection with (i) any act or
occurrence that might, but for the provisions hereof, be deemed a legal or
equitable reduction, satisfaction, discharge or release (unless Lender agrees in
writing with Borrower and/or Guarantor to any such reduction, satisfaction,
discharge or release) and/or (ii) Lender’s enforcement of remedies under the




--------------------------------------------------------------------------------



Loan Documents and (d) shall survive the foregoing and shall not merge with any
resulting foreclosure deed, deed in lieu or similar instrument (if any) but
shall be subject to Section 27 hereof.


8.Governing Law. The governing law and related provisions set forth in Section
17.2 of the Loan Agreement (including, without limitation, any authorized agent
provisions thereof) are hereby incorporated by reference as if fully set forth
herein (with Guarantor substituted in all places where Borrower appears
thereunder) and shall be deemed fully applicable to Guarantor hereunder.
Guarantor hereby certifies that it has received and reviewed the Loan Agreement
(including, without limitation, Section 17.2 thereof). In the event of any
conflict or inconsistency between the terms and conditions hereof and this
Section 8, this Section 8 shall control.


9.Invalidity of Certain Provisions. If any provision of this Guaranty or the
application thereof to any Person or circumstance shall, for any reason and to
any extent, be declared to be invalid or unenforceable, neither the remaining
provisions of this Guaranty nor the application of such provision to any other
Person or circumstance shall be affected thereby, and the remaining provisions
of this Guaranty, or the applicability of such provision to other Persons or
circumstances, as applicable, shall remain in effect and be enforceable to the
maximum extent permitted by applicable Legal Requirements.


10.Attorneys’ Fees, Costs and Expenses of Collection. Guarantor shall pay on
demand all reasonable attorneys’ fees and all other costs and expenses incurred
by Lender in the enforcement of or preservation of Lender’s rights under this
Guaranty including, without limitation, all reasonable attorneys’ fees, costs
and expenses, investigation costs, and all court costs, whether or not suit is
filed herein, or whether at maturity or by acceleration, or whether before or
after maturity, or whether in connection with bankruptcy, insolvency or appeal,
or whether in connection with the collection and enforcement of this Guaranty
against any other Guarantor, if there be more than one. Guarantor agrees to pay
interest on any expenses or other sums due to Lender under this Section 10 that
are not paid when due, at a rate per annum equal to the interest rate provided
for in the Note. Guarantor’s obligations and liabilities under this Section 10
shall survive any payment or discharge in full of the Guaranteed Recourse
Obligations of Borrower.


11.Payments. All sums payable under this Guaranty shall be paid in lawful money
of the United States of America that at the time of payment is legal tender for
the payment of public and private debts.


12.Controlling Agreement. It is not the intention of Lender or Guarantor to
obligate Guarantor to pay interest in excess of that lawfully permitted to be
paid by Guarantor under applicable Legal Requirements. Should it be determined
that any portion of the Guaranteed Recourse Obligations of Borrower or any other
amount payable by Guarantor under this Guaranty constitutes interest in excess
of the maximum amount of interest that Guarantor, in Guarantor’s capacity as
guarantor, may lawfully be required to pay under applicable Legal Requirements,
the obligation of Guarantor to pay such interest shall automatically be limited
to the payment thereof in the maximum amount so permitted under applicable Legal
Requirements. The provisions of this Section shall override and control all
other provisions of this Guaranty and of any other agreement between Guarantor
and Lender.


13.Notices. Any and all notices, elections, demands, requests and responses
thereto permitted or required to be given under this Guaranty shall be given in
accordance with the applicable terms and conditions of the Loan Agreement.
Notices to Guarantor shall be addressed as follows:




--------------------------------------------------------------------------------



If to Guarantor:
American Finance Trust, Inc.
c/o American Finance Advisors, LLC
405 Park Avenue, 7th Floor
New York, NY 10022
Attn: Asset Management
E-Mail: AFINAssetManagement@arlcap.com
With a copy to:
American Finance Trust, Inc.
c/o American Finance Advisors, LLC
405 Park Avenue, 14th Floor
New York, NY 10022
Attn: Marc A. Tolchin, Esq.
E-Mail: mtolchin@arlcap.com
With a copy to:
Arnold & Porter LLP
555 Twelfth Street, NW
Washington, District of Columbia 20004
Attention:  John J. Busillo, Esq.
Facsimile No.: (202) 942-5999
If to Lender:
Barclays Bank PLC
745 Seventh Avenue
New York, New York 10019
Attention:  Michael S. Birajiclian
Facsimile No.: (646) 531-5391
And to:
Column Financial, Inc.
Eleven Madison Avenue
New York, New York  10010
Attention:  Legal and Compliance Department/FID Securitized Product
Facsimile No.: (212) 322-1730
And to:
UBS Real Estate Securities Inc.
1285 Avenue of the Americas
New York, New York 10019
Attention: Transaction Management
Facsimile No.: (212) 322-1730
With a copy to:
Dechert LLP
Cira Centre
2929 Arch Street
Philadelphia, Pennsylvania 19104-2808
Attention: David W. Forti, Esq.
Facsimile No.: (215) 655-2647



14.Cumulative Rights. The exercise by Lender of any right or remedy hereunder or
under any other Loan Document, or at law or in equity, shall not preclude the
concurrent or subsequent exercise of any other right or remedy. Lender shall
have all rights, remedies and recourses afforded to Lender by reason of this
Guaranty or any other Loan Document or by law or equity or otherwise, and the
same (a) shall be cumulative and concurrent, (b) may be pursued separately,
successively or concurrently against Guarantor or others obligated for the
Guaranteed Recourse Obligations of Borrower, or any part thereof, or against any
one or more of them, or against any security or otherwise, at the sole
discretion of Lender, (c) may be exercised as often as occasion therefor shall
arise, it being agreed by Guarantor that the exercise of, discontinuance of the
exercise of or failure to exercise any of such rights, remedies, or recourses
shall in no event be construed




--------------------------------------------------------------------------------



as a waiver or release thereof or of any other right, remedy, or recourse, and
(d) are intended to be, and shall be, nonexclusive. No waiver of any default on
the part of Guarantor or of any breach of any of the provisions of this Guaranty
or of any other document shall be considered a waiver of any other or subsequent
default or breach, and no delay or omission in exercising or enforcing the
rights and powers granted herein or in any other document shall be construed as
a waiver of such rights and powers, and no exercise or enforcement of any rights
or powers hereunder or under any other document shall be held to exhaust such
rights and powers, and every such right and power may be exercised from time to
time. The granting of any consent, approval or waiver by Lender shall be limited
to the specific instance and purpose therefor and shall not constitute consent
or approval in any other instance or for any other purpose. No notice to or
demand on Guarantor in any case shall of itself entitle Guarantor to any other
or further notice or demand in similar or other circumstances. No provision of
this Guaranty or any right, remedy or recourse of Lender with respect hereto, or
any default or breach, can be waived, nor can this Guaranty or Guarantor be
released or discharged in any way or to any extent, except specifically in each
case by a writing intended for that purpose (and which refers specifically to
this Guaranty) executed, and delivered to Guarantor, by Lender, or where
otherwise specifically provided herein.


15.Subrogation. Notwithstanding anything to the contrary contained herein, (a)
Guarantor shall not have any right of subrogation in or under any of the Loan
Documents or to participate in any way therein, or in any right, title or
interest in and to any security or right of recourse for the Guaranteed Recourse
Obligations of Borrower, until the Guaranteed Recourse Obligations of Borrower
have been fully and finally paid, and (b) if Guarantor is or becomes an
“insider” (as defined in Section 101 of the Bankruptcy Code) with respect to
Borrower, then Guarantor hereby irrevocably and absolutely waives any and all
rights of contribution, indemnification, reimbursement or any similar rights
against Borrower with respect to this Guaranty (including any right of
subrogation, except to the extent of collateral held by Lender), whether such
rights arise under an express or implied contract or by operation of law, until
the Guaranteed Recourse Obligations of Borrower have been fully and finally
paid. It is the intention of the parties that Guarantor shall not be deemed to
be a “creditor” (as defined in Section 101 of the Bankruptcy Code) of Borrower
by reason of the existence of this Guaranty in the event that Borrower or
Guarantor becomes a debtor in any proceeding under the Bankruptcy Code. This
waiver is given to induce Lender to make the Loan as evidenced by the Note to
Borrower.


16.Further Assurances. Guarantor at Guarantor’s expense will promptly execute
and deliver to Lender upon Lender’s reasonable request all such other and
further documents, agreements, and instruments in accomplishment of the
agreements of Guarantor under this Guaranty.


17.No Fiduciary Relationship. The relationship between Lender and Guarantor is
solely that of lender and guarantor. Lender has no fiduciary or other special
relationship with or duty to Guarantor and none is created hereby or may be
inferred from any course of dealing or act or omission of Lender.


18.Interpretation. If this Guaranty is signed by more than one Person as
“Guarantor”, then the term “Guarantor” as used in this Guaranty shall refer to
all such Persons jointly and severally, and all promises, agreements, covenants,
waivers, consents, representations, warranties and other provisions in this
Guaranty are made by and shall be binding upon each and every such undersigned
Person, jointly and severally and Lender may pursue any Guarantor hereunder
without being required (i) to pursue any other Guarantor hereunder or (ii)
pursue rights and remedies under any Security Instrument and/or applicable Legal
Requirements with respect to any Individual Property or any other Loan
Documents.


19.Time of Essence. Time shall be of the essence in this Guaranty with respect
to all of Guarantor’s obligations hereunder.




--------------------------------------------------------------------------------





20.Execution. This Guaranty may be executed in multiple counterparts, each of
which, for all purposes, shall be deemed an original, and all of which together
shall constitute one and the same agreement.


21.Entire Agreement. This Guaranty embodies the entire agreement between Lender
and Guarantor with respect to the guaranty by Guarantor of the Guaranteed
Recourse Obligations of Borrower. This Guaranty supersedes all prior agreements
and understandings, if any, with respect to guaranty by Guarantor of the
Guaranteed Recourse Obligations of Borrower. No condition or conditions
precedent to the effectiveness of this Guaranty exist. This Guaranty shall be
effective upon execution by Guarantor and delivery to Lender. This Guaranty may
not be modified, amended or superseded except in a writing signed by Lender and
Guarantor referencing this Guaranty by its date and specifically identifying the
portions hereof that are to be modified, amended or superseded. The Loan
Documents represent the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous or subsequent oral agreements
of the parties.


22.WAIVER OF JURY TRIAL. EACH OF GUARANTOR AND LENDER HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH GUARANTOR AND LENDER MAY BE PARTIES
ARISING OUT OF, IN CONNECTION WITH, OR IN ANY WAY PERTAINING TO, THIS GUARANTY
AND ANY OTHER LOAN DOCUMENT. IT IS AGREED AND UNDERSTOOD THAT THIS WAIVER
CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH
ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO
THIS GUARANTY. THIS WAIVER IS KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY
GUARANTOR AND LENDER, AND EACH OF GUARANTOR AND LENDER HEREBY REPRESENTS THAT NO
REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO INDUCE
THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT. EACH
OF GUARANTOR AND LENDER FURTHER REPRESENTS AND WARRANTS THAT IT HAS BEEN
REPRESENTED IN THE SIGNING OR ACCEPTANCE, RESPECTIVELY OF THIS GUARANTY AND IN
THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, OR HAS HAD THE
OPPORTUNITY TO BE REPRESENTED BY INDEPENDENT LEGAL COUNSEL SELECTED OF ITS OWN
FREE WILL, AND THAT EACH OF GUARANTOR AND LENDER HAS HAD THE OPPORTUNITY TO
DISCUSS THIS WAIVER WITH COUNSEL.


23.Governing Law. THIS GUARANTY WAS NEGOTIATED IN THE STATE OF NEW YORK, THE
LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND
THE PROCEEDS OF THE LOAN DELIVERED PURSUANT TO THE LOAN AGREEMENT WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS GUARANTY, THE
NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
(WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF
THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE
CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS
CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED




--------------------------------------------------------------------------------



ACCORDING TO THE LAW OF THE STATE, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, GUARANTOR HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
GUARANTY, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5‑1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.


ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT OF
OR RELATING TO THIS GUARANTY OR THE OTHER LOAN DOCUMENTS WILL BE INSTITUTED IN
(OR, IF PREVIOUSLY INSTITUTED, MOVED TO) ANY FEDERAL OR STATE COURT DESIGNATED
BY LENDER IN THE CITY OF NEW YORK, COUNTY OF NEW YORK. GUARANTOR HEREBY (I)
WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR
FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING AND (II) IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR
PROCEEDING. GUARANTOR AND LENDER HEREBY ACKNOWLEDGE AND AGREE THAT THE FOREGOING
AGREEMENT, WAIVER AND SUBMISSION ARE MADE PURSUANT TO SECTION 5‑1402 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.
24.Waivers.


(a)Guarantor hereby agrees that neither Lender’s rights or remedies nor
Guarantor’s obligations under the terms of this Guaranty shall be released,
diminished, impaired, reduced or affected by any one or more of the following
events, actions, facts, or circumstances, and the liability of Guarantor under
this Guaranty shall be absolute and unconditional irrespective of (and Guarantor
hereby waives any rights or protections related to): (i) any limitation of
liability or recourse in any other Loan Document or arising under any law; (ii)
any claim or defense that this Guaranty was made without consideration or is not
supported by adequate consideration; (iii) the taking or accepting of any other
security or guaranty for, or right of recourse with respect to, any or all of
the Guaranteed Recourse Obligations of Borrower; (iv) any homestead exemption or
any other similar exemption under applicable Legal Requirements and Guarantor
hereby waives the benefit of any such exemption as to the Guaranteed Recourse
Obligations of Borrower; (v) any release, surrender, abandonment, exchange,
alteration, sale or other disposition, subordination, deterioration, waste,
failure to protect or preserve, impairment, or loss of, or any failure to create
or perfect any lien or security interest with respect to, or any other dealings
with, any collateral or security at any time existing or purported, believed or
expected to exist in connection with any or all of the Guaranteed Recourse
Obligations of Borrower, including any impairment of Guarantor’s recourse
against any Person or collateral; (vi) unless agreed to in writing by Lender or
as otherwise expressly set forth in the Loan Documents, whether express or by
operation of law, any partial release of the liability of Guarantor hereunder,
or if one or more other guaranties are now or hereafter obtained by Lender
covering all or any part of the Guaranteed Recourse Obligations of Borrower, any
complete or partial release of any one or more of such guarantors under any such
other guaranty, or any complete or partial release or settlement of Borrower or
any other party liable, directly or indirectly, for the payment or performance
of any or all of the Guaranteed Recourse Obligations of Borrower; (vii) the
death, insolvency, bankruptcy, disability, dissolution, liquidation,
termination, receivership, reorganization, merger, consolidation, change of
form, structure or ownership, sale of all assets, or lack of corporate,
partnership or




--------------------------------------------------------------------------------



other power of Borrower or any other party at any time liable for the payment or
performance of any or all of the Guaranteed Recourse Obligations of Borrower;
(viii) either with or without notice to or consent of Guarantor: any renewal,
extension, modification or rearrangement of the terms of any or all of the
Guaranteed Recourse Obligations of Borrower and/or any of the Loan Documents;
(ix) any neglect, lack of diligence, delay, omission, failure, or refusal of
Lender to take or prosecute (or in taking or prosecuting) any action for the
collection or enforcement of any of the Guaranteed Recourse Obligations of
Borrower, or to foreclose or take or prosecute any action to foreclose (or in
foreclosing or taking or prosecuting any action to foreclose) upon any security
therefor, or to exercise (or in exercising) any other right or power with
respect to any security therefor, or to take or prosecute (or in taking or
prosecuting) any action in connection with any Loan Document, or any failure to
sell or otherwise dispose of in a commercially reasonable manner any collateral
securing any or all of the Guaranteed Recourse Obligations of Borrower; (x) any
failure of Lender to notify Guarantor of any creation, renewal, extension,
rearrangement, modification, supplement, subordination, or assignment of the
Guaranteed Recourse Obligations of Borrower or any part thereof, or of any Loan
Document, or of any release of or change in any security, or of any other action
taken or refrained from being taken by Lender against Borrower or any security
or other recourse, or of any new agreement between Lender and Borrower, it being
understood that, except as expressly provided herein, Lender shall not be
required to give Guarantor any notice of any kind under any circumstances with
respect to or in connection with the Guaranteed Recourse Obligations of
Borrower, any and all rights to notice Guarantor may have otherwise had being
hereby waived by Guarantor, and Guarantor shall be responsible for obtaining for
itself information regarding Borrower, including, but not limited to, any
changes in the business or financial condition of Borrower, and Guarantor
acknowledges and agrees that Lender shall have no duty to notify Guarantor of
any information which Lender may have concerning Borrower; (xi) if for any
reason that Lender is required to refund any payment by Borrower to any other
party liable for the payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower or pay the amount thereof to someone else;
(xii) the making of advances by Lender to protect its interest in any Individual
Property or the Properties, preserve the value of any Individual Property or the
Properties or for the purpose of performing any term or covenant contained in
any of the Loan Documents; (xiii) the existence of any claim, counterclaim, set
off, recoupment, reduction or defense based upon any claim or other right that
Guarantor may at any time have against Borrower, Lender, or any other Person,
whether or not arising in connection with this Guaranty, the Note, the Loan
Agreement, or any other Loan Document, other than a claim that the Guaranteed
Recourse Obligations of Borrower have been fully paid and performed; (xiv) the
unenforceability of all or any part of the Guaranteed Recourse Obligations of
Borrower against Borrower, whether because the Guaranteed Recourse Obligations
of Borrower exceed the amount permitted by law or violate any usury law, or
because the act of creating the Guaranteed Recourse Obligations of Borrower, or
any part thereof, is ultra vires, or because the officers or Persons creating
same acted in excess of their authority, or because of a lack of validity or
enforceability of or defect or deficiency in any of the Loan Documents, or
because Borrower has any valid defense, claim or offset with respect thereto, or
because Borrower’s obligation ceases to exist by operation of law, or because of
any other reason or circumstance, it being agreed that Guarantor shall remain
liable hereon regardless of whether Borrower or any other Person be found not
liable on the Guaranteed Recourse Obligations of Borrower, or any part thereof,
for any reason (and regardless of any joinder of Borrower or any other party in
any action to obtain payment or performance of any or all of the Guaranteed
Recourse Obligations of Borrower); (xv) any order, ruling or plan of
reorganization emanating from proceedings under any bankruptcy or similar
insolvency laws with respect to Borrower or any other Person, including any
extension, reduction, composition, or other alteration of the Guaranteed
Recourse Obligations of Borrower, whether or not consented to by Lender; and/or
(xvi) except as otherwise provided in Section 27 hereof, any partial or total
transfer, pledge and/or reconstitution of Borrower and/or any direct or indirect
owner of Borrower (regardless of whether the same is permitted under the Loan
Documents).


(b)This Guaranty shall be effective as a waiver of, and Guarantor hereby
expressly waives




--------------------------------------------------------------------------------



(i)any and all rights to which Guarantor may otherwise have been entitled under
any suretyship laws in effect from time to time, including any right or
privilege, whether existing under statute, at law or in equity, to require
Lender to take prior recourse or proceedings against any collateral, security or
Person whatsoever;


(ii)any rights of sovereign immunity and any other similar and/or related
rights;


(iii)any other circumstance that may constitute a defense of Borrower or
Guarantor hereunder and/or under the other Loan Documents other than a defense
that the Guaranteed Recourse Obligations of Borrower have been fully paid and
performed; and


(iv)any right and/or requirement of or related to notice, presentment, protest,
notice of protest, further notice of nonpayment, notice of dishonor, default,
nonperformance, intent to accelerate, acceleration, existence of the Debt and/or
any amendment or modification of the Debt.


25.Representations, Warranties and Covenants of Guarantor. Guarantor hereby
makes the following representations, warranties and covenants (each of which
shall remain materially true and correct during the term hereof): (a) Guarantor
is duly organized, validly existing and in good standing under the laws of its
state of formation, and Guarantor has all requisite right and power to execute
and deliver this Guaranty and to perform the Guaranteed Recourse Obligations of
Borrower; (b) the execution, delivery and performance of this Guaranty and the
incurrence of the Guaranteed Recourse Obligations of Borrower, now or hereafter
owing, (i) are within the powers of Guarantor and (ii) do not require any
approval or consent of, or filing with, any governmental authority or other
Person (or such approvals and consents have been obtained and delivered to the
Lender) and are not in contravention of any provision of law applicable to
Guarantor; (c) this Guaranty and the other Loan Documents to which Guarantor is
a party constitutes when delivered, valid and binding obligations of Guarantor,
enforceable in accordance with their respective terms, except as limited by
bankruptcy, insolvency or other laws of general application relating to the
enforcement of creditors’ rights and equitable considerations; (d) Guarantor is
not in default under any indenture, loan or credit agreement, or any lease or
other agreement or instrument to which it is a party, or in violation of any
restriction to which it is subject, as of the date hereof which, to Guarantor’s
knowledge, is likely to have a Material Adverse Effect if there were such a
default or violation; (e) Guarantor has filed all tax returns which are required
to be filed (or obtained proper extensions of time for the filing thereof) and
has paid, or made adequate provision for the payment of, all taxes which have or
may become due pursuant to said returns or to assessments received; (f) the
financial statements and other information pertaining to Guarantor submitted to
Lender are true, complete and correct in all material respects and do not
contain any material misstatement of fact or omit to state a material fact or
any fact necessary to make the statements contained therein not misleading; (g)
there is no litigation, at law or in equity, or any proceeding before any
federal, state, provincial or municipal board or other governmental or
administrative agency pending or, to the knowledge of Guarantor, threatened, or
any basis therefor, which involves a risk of any material judgment or liability
not fully covered by insurance (other than any deductible) which is likely to be
adversely determined and if so, would have a Material Adverse Effect, and no
judgment, decree, or order of any federal, state, provincial or municipal court,
board or other governmental or administrative agency has been issued against
Guarantor which has a Material Adverse Effect; (h) the making of the Loan to
Borrower will result in material benefits to Guarantor; (i) Guarantor (i) has
not entered into this Guaranty or any Loan Document with the actual intent to
hinder, delay, or defraud any creditor and (ii) has received reasonably
equivalent value in exchange for the Guaranteed Recourse Obligations of Borrower
hereunder and under the Loan Documents.; and (j) Guarantor is not a “foreign
person” within the meaning of Section 1445(1)(3) of the Internal Revenue Code.
Each of the representations and covenants of and/or relating to Guarantor set
forth in the other Loan Documents, if any, are hereby re-made by Guarantor and
incorporated herein by reference as if fully set forth herein. This




--------------------------------------------------------------------------------



Guaranty is not subject to any right of rescission, setoff, counterclaim or
defense by Guarantor, nor would the operation of any of the terms of this
Guaranty, or the exercise of any right hereunder, render the Loan Documents
unenforceable. Guarantor has not asserted any right of rescission, setoff,
counterclaim or defense with respect to the Loan Documents.


26.Financial Covenants of Guarantor


(a)Guarantor (i) shall keep and maintain complete and accurate books and records
and (ii) in the event of the occurrence and continuance of an Event of Default,
shall permit Lender and any authorized representatives of Lender to have access
to and to inspect, examine and make copies of the books and records, any and all
accounts, data and other documents of Guarantor, at all reasonable times, during
normal business hours, at Guarantor’s address for notices as set forth herein
upon the giving of reasonable notice of such intent. Guarantor shall also
provide to Lender, upon Lender’s reasonable request, such proofs of payment,
costs, expenses, revenues and earnings, and such other documentation as Lender
may reasonably request, from time to time, in such detail as may reasonably be
required by Lender which (in each case) are available or reasonably obtainable
using systems of Guarantor that are currently in place.


(b)Without limiting the provisions of Section 26(a), Lender shall have the
right, at any time and from time to time, during reasonable business hours and
upon the giving of reasonable notice of such intent, upon the occurrence and
continuance of an “Event of Default” hereunder or under the other Loan
Documents, to audit the books and records of Guarantor.


(c)During the term hereunder, Guarantor will furnish or cause to be furnished to
Lender, as soon as available, and in any event within sixty (60) days after the
end of each calendar quarter, the quarterly consolidated financial statements of
Guarantor, which financial statements shall be prepared on an unaudited basis,
in form substantially similar to those previously delivered by Guarantor to
Lender and which shall include Guarantor’s balance sheet and statements of net
worth and liquidity. Such quarterly financial statements shall be certified by
Guarantor to Lender as true and correct in all material respects. In addition,
during the term hereunder, Guarantor will furnish or cause to be furnished to
Lender, as soon as available, and in any event within one hundred and fifteen
(115) days after the end of each fiscal year, the annual consolidated financial
statements of Guarantor, which financial statements shall be in form
substantially similar to those previously delivered by Guarantor to Lender and
which shall include Guarantor’s balance sheet, statements of net worth and
liquidity and, if available, cash flows for all Individual Properties and
entities constituting Borrower. All such annual financial statements shall (A)
be prepared and audited by Guarantor’s independent certified public accountants
(which accountants shall be reasonably acceptable to Lender), (B) be certified
by Guarantor to Lender as true and correct in all material respects and (C)
contain such backup and/or supporting information as may be reasonably requested
by Lender. In addition, Guarantor shall promptly furnish to Lender any other
financial information reasonably requested by Lender from time to time in
respect of Guarantor.


(d)Guarantor shall, at all times while the Debt remains unsatisfied, maintain a
net worth of not less $475,000,000 and a liquidity of not less than $30,000,000.
For the purposes hereof, Guarantor’s net worth and liquidity shall be determined
by Lender in its reasonable discretion, at any time and from time to time, and
Guarantor’s net worth shall exclude any equity attributable to the Properties.


27.Release of Guaranty.


(a)Notwithstanding anything to the contrary contained herein, upon the
consummation of any enforcement action by (i) the holder of the Loan resulting
in the Guarantor no longer controlling the Borrower




--------------------------------------------------------------------------------



or any Individual Property or (ii) the holder of any mezzanine loan (a
“Mezzanine Loan”) that exists pursuant to Section 11.6 of the Loan Agreement
resulting in the Guarantor no longer controlling the Borrower or any Individual
Property, or the assignment to the lender under such Mezzanine Loan (the
“Mezzanine Lender”) (or its designee(s)) of said interests in lieu thereof in
accordance with the loan documents evidencing such Mezzanine Loan) (such date,
the “Vesting Date”), Guarantor shall be released with respect to matters arising
out of or in connection with actions, events or conditions first taking place
following the Vesting Date solely with respect to those Borrowers and/or any
Individual Properties which are no longer controlled by Guarantor and solely
with respect to actions, events or conditions which are not caused by Guarantor
or any of its Affiliates. In addition, after foreclosure of the lien of the Loan
Documents or deed-in-lieu of such foreclosure, or Lender exercising any remedy
which results in Lender or its successors or assigns or their respective agents
or appointees controlling the Individual Properties (or any Individual Property,
if applicable), Guarantor shall be released with respect to matters arising out
of or in connection with actions, events or conditions first taking place
following such foreclosure or deed in lieu thereof or exercise of such remedy
solely with respect to those Individual Properties which are no longer
controlled by Guarantor and solely with respect to actions, events or conditions
which are not caused by Guarantor or any of its Affiliates. In addition, if the
Mezzanine Lender exercises its remedies pursuant to any pledge and security
agreement in connection with the Mezzanine Loan to exercise the voting rights of
Borrower (or any other remedy which gives the Mezzanine Lender the right to
control the Borrower), Guarantor shall not have any liability arising from the
exercise of such voting rights (or any other remedy which gives the Mezzanine
Lender the right to control the Borrower) solely with respect to such Borrowers
where Mezzanine Lender has exercised its voting rights (or Mezzanine Lender has
otherwise exercised control) and solely with respect to matters not caused by
Guarantor or any of its Affiliates (the date of such Mezzanine Lender’s exercise
of such voting rights, the “Control Vesting Date”). For the avoidance of doubt,
in no event shall Guarantor be released from any obligations or liabilities with
respect to any obligations or liabilities that result from facts and
circumstances (known or unknown) in existence prior to the Vesting Date or the
Control Vesting Date or caused by Guarantor or any of its Affiliates, and such
Guaranteed Recourse Obligations of Borrower shall remain in full force and
effect in accordance with and subject to the terms and provisions of this
Guaranty.


(b)In addition, Lender acknowledges and agrees that in connection with a
transfer in accordance with the terms and conditions of Section 6.3(b) of the
Loan Agreement and the assumption of all of the obligations and liabilities
hereunder by a replacement guarantor in accordance with Section 6.3(b) of the
Loan Agreement, Guarantor shall not have any liability with respect to any
Guaranteed Recourse Obligations of Borrower arising out of or in connection with
actions, events or conditions first taking place following the date that
Guarantor’s obligations under this Guaranty are assumed in accordance with
Section 6.3(b) of the Loan Agreement, unless such actions, events or conditions
were caused by actions or omissions of Guarantor or any of its Affiliates.


28.Special State Provisions. In the event of any inconsistencies between the
other terms and conditions of this Guaranty and this Section 28, the terms and
conditions of this Section 28 shall control and be binding:


(a)With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Colorado:


(i) Guarantor hereby waives any rights which might otherwise exist under C.R.S.
§§ 13-50-102 or 13-50-103 (or under any corresponding or similar statute, future
statute or rule of law) by reason of any release of fewer than all of the
guarantors if there are multiple guarantors.






--------------------------------------------------------------------------------



(b) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Georgia:


(i) Guarantor hereby waives any rights which might otherwise exist under the
provisions of Section 10-7-24 of O.C.G.A. or 11-3-601 O.C.G.A.


(c) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Idaho:


(i)The representations, warranties and covenants of Guarantor set forth in this
Guaranty are not secured by the Deed of Trust or any other security documents
securing the Loan and shall not be discharged or satisfied by foreclosure of the
liens created by the Deed of Trust or other security documents, except as
otherwise provided herein.


(ii)Except as prohibited by applicable law, Guarantor also waives any and all
rights or defenses arising by reason of any "one action" or "anti-deficiency"
law or any other law which may prevent Lender from bringing any action,
including a claim for deficiency, against Guarantor, before or after Lender's
commencement or completion of any foreclosure action, either judicially or by
exercise of a power of sale. Guarantor warrants and agrees that each of the
waivers set forth above is made with Guarantor's full knowledge of its
significance and consequences, that Guarantor has had an opportunity to consult
with its attorney regarding this Guaranty and the waivers contained herein, and
that, under the circumstances, the waivers are reasonable and not contrary to
public policy or law. If any such waiver is determined to be contrary to any
applicable law or public policy, such waiver shall be effective only to the
extent permitted by law or public policy.


(d)With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Illinois:


(i)Guarantor is acting solely as a guarantor and not as a surety and Guarantor
hereby specifically waives to the fullest extent permitted by Illinois law and
agrees not to assert any defense, counterclaim, set-off, benefit or right that
Guarantor may now or hereafter have arising under the Illinois Sureties Act, 740
ILCS 155/1, to the extent applicable.


(ii)Guarantor hereby expressly waives to the fullest extent permitted by
Illinois law and agrees not to assert any defense, counterclaim, set-off,
benefit or right that Guarantor may now or hereafter have arising out of
Lender’s breach of the covenant of good faith and fair dealing.


(iii)THE FOREGOING PROVISIONS ARE MATERIAL INDUCEMENTS FOR THE LENDER GRANTING
ANY FINANCIAL ACCOMMODATION TO THE BORROWER.


(e)With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Minnesota:


(i)Guarantor hereby expressly agrees that the Guarantor shall be and remain
liable for any deficiency relating to the Guaranteed Recourse Obligations of
Borrower for which Guarantor would otherwise be liable hereunder remaining after
foreclosure of any mortgage or security interest securing the Note,
notwithstanding provisions of law that may prevent Lender from enforcing such
deficiency against the Borrower.




--------------------------------------------------------------------------------



(f) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of North Carolina:


(i) Guarantor waives, to the fullest extent permitted by law, all rights granted
by N.C. Gen. Stat. §§ 26-7 through 26-9, inclusive, including, without
limitation, all rights to require Lender to proceed against or exhaust any
collateral held by Lender to secure the Loan.


(g) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Oklahoma:


(i) Guarantor hereby specifically waives and agrees not to assert any defense,
counterclaim, set-off, benefit or right that Guarantor may now or hereafter have
pursuant to the provisions of okla. stat. tit. 12 § 686 (2011), okla. stat. tit.
12A § 3-605 (2011) and okla. stat. tit. 15 §§ 323, 334, 335, 337, 338 and 344
(2011).


(ii) To the extent that the laws of the State of Oklahoma apply to this
Guaranty, in addition to all other provisions contained herein, Guarantor
further agrees that the validity of this Guaranty and the obligations of
Guarantor hereunder shall in no way be terminated, affected or impaired by
reason of Lender’s election to foreclose any lien created by the Loan Documents,
in which case Lender is authorized to purchase for the account of Lender all or
any part of the collateral covered by such lien at public or private sale and to
credit the actual amount recovered first against that portion of the obligations
for which Guarantor is not liable with any balance remaining to be applied in
reduction of the liability of Guarantor hereunder. Guarantor hereby waives any
and all claims for set-off of the collateral’s fair market value under 12 O.S.
Section 686.


(h) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of South Carolina:


(i) GUARANTOR HEREBY WAIVES AND RELINQUISHES ANY AND ALL STATUTORY APPRAISAL
RIGHTS WHICH MEANS THE HIGH BID AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED
TO THE DEBT REGARDLESS OF ANY APPRAISED VALUED OF THE INDIVIDUAL PROPERTY AND/OR
PROPERTIES.


(ii) GUARANTOR ACKNOWLEDGES AND AFFIRMS THAT IT RECEIVED WRITTEN NOTIFICATION
BEFORE THE TRANSACTION THAT A WAIVER OF STATUTORY APPRAISAL RIGHTS WAS REQUIRED
IN ACCORDANCE WITH THE PROVISIONS OF S.C. CODE ANN. SECTION 29-3-680.


(i) With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the State of Texas:


(i) Guarantor hereby expressly waives any rights or defenses Guarantor may or
might otherwise become entitled to with respect to the provisions of Section
17.001 and Sections 43.002 and 43.003 of the Texas Civil Practice and Remedies
Code, as amended, and the provisions of Sections 51.003, 51.004, and 51.005 of
the Texas Property Code, as amended from time to time, and agrees that the
rights of Guarantor pursuant to the provisions of Section 43.004 of the Texas
Civil Practice and Remedies Code, as amended, shall be subject to, secondary,
subordinate and inferior in all respects to the rights of Lender pursuant to
this Guaranty.






--------------------------------------------------------------------------------



(ii) Usury Disclaimer. No provision herein or in the Note or the Loan Documents
shall be construed to be or to create a contract by Guarantor to pay, as
consideration for the use, forbearance, or detention of money, interest in
excess of the rate or amount allowed by law. If any excess of interest in such
respect is provided for herein or in any such promissory note, security
instrument, or any other loan agreement, the provisions of this Section shall
govern, and neither Borrower nor Guarantor shall be obligated to pay the amount
of such interest to the extent that it is in excess of the amount permitted by
applicable law. The intention of the parties is to conform strictly to the usury
laws now in force. This Guaranty, the Note and the Loan Documents shall be held
subject to reduction to the amount allowed under said usury laws as now or
hereafter construed by the courts having jurisdiction.


(j)With respect to the foregoing provisions contained in this Guaranty, the
following shall apply with respect to the Commonwealth of Virginia:


(i)The Guarantor hereby waives, to the extent permitted by law, (i) the benefits
of Va. Code §§ 49‑25, and §49‑26, et seq. and any amendments thereto, and any
similar statutes or rules of law, (ii) the benefit of any homestead or similar
exemption, state or federal, with respect to its obligations hereunder, (iii)
notice of any of the matters referred to in this Guaranty, (iv) presentment,
demand, protest and notice of dishonor, and (v) any demand (except as expressly
specified herein), proof or notice of nonpayment, or failure to comply with, any
of the Guarantor’s obligations herein.














[NO FURTHER TEXT ON THIS PAGE]






--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Guarantor has duly executed this Guaranty under as of the
date first written above.
American Finance Trust, Inc.
By:________________________________
Name:
Title:






--------------------------------------------------------------------------------



SCHEDULE I
Borrower
1.
ARC AAANGIN001, LLC

2.ARC AABNLFL001, LLC
3.ARC AATNTMA001, LLC
4.ARC AAWSNGA001, LLC
5.ARC ABHNDMS001, LLC
6.ARC AMWNRKY001, LLC
7.ARC ARERIPA001, LLC
8.ARC ARVIRMN001, LLC
9.ARC ASCGRMO001, LLC
10.ARC AZCROMI001, LLC
11.ARC AZCTOLA001, LLC
12.ARC AZTMPGA001, LLC
13.ARC BFFTMFL001, LLC
14.ARC BKMST41001, LLC
15.ARC CBDTNPA001, LLC
16.ARC CBLDLPA001, LLC
17.ARC CBLMAPA001, LLC
18.ARC CBPHLPA001, LLC
19.ARC CBPHLPA002, LLC
20.ARC CBPHLPA003, LLC
21.ARC CBPHLPA004, LLC
22.ARC CBRBRPA001, LLC
23.ARC CBWNEPA001, LLC
24.ARC CHLKJTX001, LLC
25.ARC CHVCTTX001, LLC
26.ARC CKMST19001, LLC
27.ARC CVANSAL001, LLC
28.ARC CVDETMI001, LLC
29.ARC CVHYKMA001, LLC
30.ARC DB5PROP001, LLC
31.ARC DGATHMI001, LLC
32.ARC DGBGLLA001, LLC
33.ARC DGBKHMS001, LLC
34.ARC DGBNBGA001, LLC
35.ARC DGCHEOK001, LLC
36.ARC DGCMBMS001, LLC
37.ARC DGDNDLA001, LLC
38.ARC DGDVLLA001, LLC
39.ARC DGFHLLA001, LLC
40.ARC DGFLRMI001, LLC
41.ARC DGFRTMS001, LLC
42.ARC DGFTSAR001, LLC
43.ARC DGGNWLA001, LLC
44.ARC DGGSBVA001, LLC
45.ARC DGGVLMS002, LLC




--------------------------------------------------------------------------------



46.ARC DGHBKLA001, LLC
47.ARC DGHDNMI001, LLC
48.ARC DGHTGWV001, LLC
49.ARC DGHTSAR001, LLC
50.ARC DGLAFTN001, LLC
51.ARC DGLCRMN002, LLC
52.ARC DGMBLAR001, LLC
53.ARC DGMKNMI001, LLC
54.ARC DGMRALA001, LLC
55.ARC DGMSNTX002, LLC
56.ARC DGNTALA001, LLC
57.ARC DGRLFMS001, LLC
58.ARC DGRSEMI001, LLC
59.ARC DGRYLAR001, LLC
60.ARC DGSRBMO001, LLC
61.ARC DGSTNVA001, LLC
62.ARC DGSVNMO001, LLC
63.ARC DGTLSLA001, LLC
64.ARC DGVDRTX001, LLC
65.ARC DGVNLTN001, LLC
66.ARC DGWPTMS001, LLC
67.ARC DGWRNIN001, LLC
68.ARC DGWSNNY001, LLC
69.ARC FDBRNLA001, LLC
70.ARC FDBTLKY001, LLC
71.ARC FDCHLID001, LLC
72.ARC FDCRLMO001, LLC
73.ARC FDDNVAR001, LLC
74.ARC FDDXRNM001, LLC
75.ARC FDFNTPA001, LLC
76.ARC FDHCRTX001, LLC
77.ARC FDKRMCO001, LLC
78.ARC FDOCYLA001, LLC
79.ARC FDPLSTX001, LLC
80.ARC FDWLDCO001, LLC
81.ARC FEBSMND001, LLC
82.ARC FECNBIA001, LLC
83.ARC FELELMS001, LLC
84.ARC FEWTNSD001, LLC
85.ARC FLCLTNC001, LLC
86.ARC FMMTCNJ001, LLC
87.ARC FMMTVAL001, LLC
88.ARC FMSNHPA001, LLC
89.ARC HR5BEIL001, LLC
90.ARC HR5BIAL001, LLC
91.ARC HR5BPMN001, LLC
92.ARC HR5CSAL001, LLC
93.ARC HR5CURI001, LLC
94.ARC HR5CVGA001, LLC




--------------------------------------------------------------------------------



95.ARC HR5DOGA001, LLC
96.ARC HR5GAGA001, LLC
97.ARC HR5GANC001, LLC
98.ARC HR5GASC001, LLC
99.ARC HR5GAVA001, LLC
100.ARC HR5GBNC001, LLC
101.ARC HR5GRSC001, LLC
102.ARC HR5HASC001, LLC
103.ARC HR5HOTX001, LP
104.ARC HR5HOWI001, LLC
105.ARC HR5HPNY001, LLC
106.ARC HR5MSSE001, LLC
107.ARC HR5NCTN001, LLC
108.ARC HR5PEGA001, LLC
109.ARC HR5PISC001, LLC
110.ARC HR5SINJ001, LLC
111.ARC HR5SLUT001, LLC
112.ARC HR5SOCT001, LLC
113.ARC HR5VAGA001, LLC
114.ARC HR5ZUMN001, LLC
115.ARC JCHUSTX001, LLC
116.ARC JCWSTCO001, LLC
117.ARC LWAKNSC001, LLC
118.ARC LWFYTNC001, LLC
119.ARC LWMCNGA001, LLC
120.ARC LWNBNNC001, LLC
121.ARC LWRMTNC001, LLC
122.ARC MFAKNSC001, LLC
123.ARC MFFNCAL001, LLC
124.ARC MFHLDMI001, LLC
125.ARC MFKXVTN002, LLC
126.ARC MFMCDGA001, LLC
127.ARC MFMDNID001, LLC
128.ARC MFSGWMI001, LLC
129.ARC MFTSEFL002, LLC
130.ARC MFVALGA001, LLC
131.ARC NTMNDIL001, LLC
132.ARC NTSNTTX001, LLC
133.ARC ORMNTWI001, LLC
134.ARC TKLWSFL001, LLC
135.ARC TPEGPTX001, LLC
136.ARC TSHRLKY001, LLC
137.ARC TSHTNMI001, LLC
138.ARC TSVRNCT001, LLC
139.ARC WGBEATX001, LLC
140.ARC WGBTDIA001, LLC
141.ARC WGGLTWY001, LLC
142.ARC WGLNSMI001, LLC
143.ARC WGOKCOK001, LLC




--------------------------------------------------------------------------------



144.ARC WGPNBAR001, LLC
145.ARC WGTKRGA001, LLC
146.ARC WGWFDMI001, LLC






